 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 27, 2020, between
Clarus Corporation, a Delaware corporation (the “Company”), and Aaron Kuehne
(the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ the Employee as the Chief Administrative
Officer, Chief Financial Officer, Secretary and Treasurer of the Company and to
be assured of his services on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Employee is willing to be employed as the Chief Administrative
Officer, Chief Financial Officer, Secretary and Treasurer of the Company on such
terms and conditions.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:

 

  1. Employment and Term.

 

The Company hereby employs the Employee as the Chief Administrative Officer,
Chief Financial Officer, Secretary and Treasurer of the Company, and the
Employee accepts such employment, upon the terms and subject to the conditions
set forth in this Agreement. The term of this Agreement shall commence and be
effective as of the date hereof (the “Commencement Date”) and shall terminate on
the third anniversary of the Commencement Date (the “Term”), subject to earlier
termination as provided herein.

 

  2. Duties; Work Site.

 

(a)  During the Term of this Agreement, the Employee shall serve as the Chief
Administrative Officer, Chief Financial Officer, Secretary and Treasurer of the
Company and shall perform all duties commensurate with his positions and as may
be assigned to him by the Executive Chairman of the Board or the Executive Vice
Chairman of the Board of the Company (the “Board”) or their designees. The
Employee shall devote his full business time and energies to the business and
affairs of the Company and shall use his best efforts, skills and abilities to
promote the interests of the Company, and to diligently and competently perform
the duties of his positions.

 

(b)  The Employee shall report to and shall communicate regularly with the
Executive Chairman of the Board or his designees.

 

(c)  The Employee and the Company agree that the Employee’s duties will be
discharged from the Company’s Salt Lake City, Utah location. The Employee agrees
to travel for business purposes in such amount as is necessary in order for the
Employee to fully and competently perform his duties hereunder.

 

 

  3. Compensation, Bonus, Benefits, etc.

 

(a)  Salary. During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee’s observance
and performance of all of the provisions hereof, an annual salary at the rate of
$350,000 (the “Base Compensation”). The Base Compensation shall be payable in
accordance with the normal payroll practices of the Company.

 

(b)  Bonus. In addition to the Base Compensation described above, the Employee
shall, in the sole and absolute discretion of the Board or the Compensation
Committee of the Board, be entitled to an annual performance bonus of up to
fifty percent (50%) of the Base Compensation which may be based upon a variety
of factors, including qualitative and quantitative Company objectives, all as
determined annually in the sole and absolute discretion of the Board or
Compensation Committee of the Board. In addition, the Employee may be entitled
to participate in such other bonus plans, during the Term of this Agreement, as
the Board or the Compensation Committee of the Board may, in its sole and
absolute discretion, determine. Any such bonus, as determined by the Board or
the Compensation Committee of the Board, shall be payable to the Employee no
later than the date that is two weeks after the filing of the Company’s Form
10-K for the year in which it was earned.

 



   

 

 

(c)  Stock Options. On the Commencement Date, the Company shall issue to the
Employee options (the “Stock Options”) to purchase 300,000 shares of the
Company’s common stock, par value $0.0001 per share, (the “Common Stock”),
having an exercise price equal to the $15.00 per share, which the parties
acknowledge is above the closing trading price of the Company’s Common Stock on
NASDAQ or other national or regional stock exchange on which such securities are
listed on the Commencement Date. The Stock Options shall vest as follows: (i)
100,000 shares on the first anniversary of the date of grant, (ii) 100,000
shares on the second anniversary of the date of grant and (iii) 100,000 shares
on the third anniversary of the date of grant; provided, that, the Stock Options
shall accelerate and vest earlier in accordance with the terms of this
Agreement; provided, further, that all Stock Options shall expire on the tenth
anniversary of the Commencement Date, unless sooner terminated in accordance
with the terms of this Agreement. The terms and provisions of the Stock Options
shall be set forth in a stock option agreement in form and substance
satisfactory to the Company.

 

(d)  Restricted Stock. On the Commencement Date, the Company shall issue to the
Employee 100,000 restricted shares of Common Stock (the “Restricted Stock”),
which shall be subject to the vesting and lapse of restrictions on such
Restricted Stock based on the timing set forth below:

 

(i) The Restricted Stock shall vest upon the achievement of a closing price of
at least $15.00 per share of Common Stock on NASDAQ or other national or
regional stock exchange on which such securities are then listed for a period of
twenty (20) consecutive trading days;

 

(ii) Any shares not vested based on the foregoing closing share price of Common
Stock prior to the third anniversary of the Commencement Date shall be forfeited
and be null and void; and

 

(iii) The vesting, and/or forfeiture, of the Restricted Stock, may be
accelerated in accordance with the terms of this Agreement.

 

The terms and provisions of the Restricted Stock shall be set forth in a
restricted stock agreement in form and substance satisfactory to the Company.

 

(e)  Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company’s medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. The Employee shall also be entitled to four weeks paid vacation each year,
sick leave and other similar benefits in accordance with policies of the Company
from time to time in effect for its senior executive officers.

 

(f)  Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.

 

(g)  Taxes. The Base Compensation and any other compensation paid to Employee,
including, without limitation, any bonus, shall be subject to withholding for
applicable taxes and other amounts.

 

 2 

 



 

  4. Representations of Employee.

 

The Employee represents and warrants that he is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which limit the ability of the Employee to perform
his duties under this Agreement. The Employee further represents and warrants
that he is not presently nor has he ever been the subject of or a party to any
charge, complaint, government agency investigation or proceeding, disciplinary
action, arbitration or litigation involving a claim of employment
discrimination, retaliation or harassment, including sexual harassment.

 

 

5.Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.

 

For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.

 

(a)  Confidential Information.

 

               (i) The Employee acknowledges that as a result of his retention
by the Company, the Employee has and will continue to have knowledge of, and
access to, proprietary and confidential information of the Company including,
without limitation, research and development plans and results, software,
databases, technology, inventions, trade secrets, technical information,
know-how, plans, specifications, methods of operations, product and service
information, product and service availability, pricing information (including
pricing strategies), financial, business and marketing information and plans,
and the identity of customers, clients and suppliers (collectively, the
“Confidential Information”), and that the Confidential Information, even though
it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation, or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than by or through the Employee.

 

             (ii)  The Employee acknowledges that the Company would not enter
into this Agreement without the assurance that all the Confidential Information
will be used for the exclusive benefit of the Company.

 

(b)  Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in his possession or control, including but
not limited to all drawings, manuals, computer printouts, computer databases,
disks, data, files, lists, memoranda, letters, notes, notebooks, reports and
other writings and copies thereof and all other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information.

 

(c)  Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by him alone or with others during the Term of
this Agreement, whether or not conceived during regular working hours, through
the use of Company time, material or facilities or otherwise (“Inventions”).

 



 3 

 

 

The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together with any assignments thereof to the Company or persons
designated by it. Such obligation to assist the Company shall continue beyond
the termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as his agent coupled with an interest and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.

 

(d)  Non-Competition. The Employee agrees not to utilize his special knowledge
of the Business and his relationships with customers, prospective customers,
suppliers and others or otherwise to compete with the Company in the Business
during the Restricted Period. During the Restricted Period, the Employee shall
not, and shall not permit any of his respective employees, agents or others
under his control, directly or indirectly, on behalf of the Employee or any
other Person, to engage or have an interest, anywhere in the world in which the
Company conducts business or markets or sells its products, alone or in
association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. During the Restricted Period, the Employee shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of the Employee or any other Person,
to accept Competitive Business from, or solicit the Competitive Business of any
Person who is a customer of the Business conducted by the Company, or, to the
Employee’s knowledge, is a customer of the Business conducted by the Company at
any time during the Restricted Period.

 

(e)  Non-Disparagement and Non-Interference. The Employee shall not, either
directly or indirectly, (i) during the Restricted Period, make or cause to be
made, any statements that are disparaging or derogatory concerning the Company
or its business, reputation or prospects; (ii) during the Restricted Period,
request, suggest, influence or cause any party, directly or indirectly, to cease
doing business with or to reduce its business with the Company or do or say
anything which could reasonably be expected to damage the business relationships
of the Company; or (iii) at any time during or after the Restricted Period, use
or purport to authorize any Person to use any Intellectual Property owned by the
Company or exclusively licensed to the Company or to otherwise infringe on the
intellectual property rights of the Company.

 

(f)  Non-Solicitation. During the Restricted Period, the Employee shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.

 

(g)  Certain Definitions. For purposes of this Agreement: (i) the term
“Business” shall mean the business of designing, manufacturing, assembling,
licensing, distributing, marketing and selling (A) active outdoor performance
products, apparel, footwear and equipment for climbing, mountaineering,
backpacking, skiing, cycling and other outdoor recreation activities, avalanche
transceiver technology, and snow safety products; (B) skincare and other
sport-enhancing products; (C) bullets and ammunition for both rifles and
pistols; and (D) and any other business that the Company or its subsidiaries may
be engaged in during the Term of this Agreement; (ii) the term “Competitive
Business” shall mean any business competitive with the Business; and (iii) the
term “Restricted Period” shall mean the Term of this Agreement and a period of
two years after termination of this Agreement; provided, that, if Employee
breaches the covenants set forth in this Section 5, the Restricted Period shall
be extended for a period equal to the period that a court having jurisdiction
has determined that such covenant has been breached. “Person” shall mean an
individual, a partnership, a joint venture, a corporation, a limited liability
company, a trust, an unincorporated organization or other entity and a
government or any department or agency thereof.

 



 4 

 

 

6.    Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions. In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs. If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties. For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.

 

7.    Termination. This Agreement shall terminate at the end of the Term set
forth in Section 1. In addition, this Agreement may be terminated prior to the
end of the Term set forth in Section 1 upon the occurrence of any of the events
set forth in, and subject to the terms of, this Section 7. For purposes of this
Section 7, the term “stock options” shall include the Stock Options and the term
“restricted stock” shall include the Restricted Stock.

 

(a)  Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective upon the Employee’s death or
when his disability is deemed to have become permanent. If the Employee is
unable to perform his normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, his disability shall be deemed
to have become permanent. If this Agreement is terminated on account of the
death or permanent disability of the Employee, then the Employee or his estate
shall be entitled to receive accrued Base Compensation through the date of such
termination, all granted but unvested stock options and unvested restricted
stock held by the Employee shall immediately vest and the Employee or the
Employee’s estate, as applicable, shall have no further entitlement to Base
Compensation, bonus, stock options or benefits from the Company following the
effective date of such termination, except as provided in Section 3(b) of this
Agreement; provided, however, that any bonus pursuant to Section 3(b) of this
Agreement shall be paid only for the year in which such termination occurred pro
rated for the portion of such year prior to such termination and shall be paid
at such time as the Board determines the bonuses for all senior executive
officers of the Company for such year, but no later than the date that is two
weeks after the filing of the Company’s Form 10-K for the year in which it was
earned.

 



 5 

 

 

(b)  Cause. This Agreement may be terminated at the Company’s option,
immediately upon notice to the Employee, upon the occurrence of any of the
following (“Cause”): (i) breach by the Employee of any material provision of
this Agreement and the expiration of a 10-business day cure period for such
breach after written notice thereof has been given to the Employee (which cure
period shall not be applicable to clauses (ii) through (vii) of this Section
7(b)); (ii) gross negligence or willful misconduct of the Employee in connection
with the performance of his duties under this Agreement; (iii) Employee’s
failure to perform any reasonable directive of the Board; (iv) fraud, criminal
conduct, dishonesty or embezzlement by the Employee; (v) Employee’s violation of
the Company’s Code of Business Conduct and Ethics and/or Code of Ethics for
Senior Executive Officers and Senior Financial Officers (each as currently in
effect and/or as amended from time to time); (vi) Employee’s violation of the
Company’s policies prohibiting unlawful employment discrimination, retaliation
or harassment, including sexual harassment which includes but is not limited to
engaging in or aiding and abetting any act of employment discrimination,
retaliation or harassment including sexual harassment; (vii) Employee’s
misappropriation for personal use of any assets (having in excess of nominal
value) or business opportunities of the Company; (viii) Employee’s violation of
any contractual, statutory, or fiduciary duty owed by Employee to the Company or
any of its affiliates; or (ix) Employee’s failure to cooperate in good faith
with a governmental or internal investigation of the Company, its subsidiaries
or affiliates, or their directors, officers or employees, if the Company has
reasonably requested Employee’s cooperation. If this Agreement is terminated by
the Company for Cause, then the Employee shall be entitled to receive accrued
Base Compensation through the date of such termination, all stock options,
whether vested or unvested, will be forfeited by the Employee and be null and
void, all granted but unvested restricted stock shall be forfeited and be null
and void and the Employee shall have no further entitlement to Base
Compensation, bonus, stock options, or benefits from the Company following the
effective date of such termination; provided, however, that in the event of a
termination for Cause pursuant to Section 7(b)(iii) hereof, the Employee shall
be entitled to retain any vested stock options, but subject to the terms and
conditions thereof. 

 

(c)  Without Cause. This Agreement may be terminated, at any time by the Company
without Cause immediately upon giving written notice to the Employee of such
termination. Upon the termination of this Agreement by the Company without
Cause, the Employee shall be entitled to receive one year of Base Compensation
and reimbursement of any COBRA premium payments made by the Employee during such
one-year period provided the Employee executes a Separation Agreement and
General Release Agreement that is satisfactory to the Company and upon receipt
of a COBRA billing statement, in each case payable in accordance with the
Company’s normal payroll practices, subject to withholding for applicable taxes
and other amounts. All granted but unvested stock options and all unvested
restricted stock held by the Employee shall immediately vest and the Employee
shall have no further entitlement to Base Compensation, bonus, stock options or
benefits from the Company following the effective date of such termination.

 

(d)  By Employee. The Employee may terminate this Agreement at any time upon
providing the Company with 90 days’ prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(d), then the Employee
shall be entitled to receive his accrued Base Compensation and benefits through
the effective date of such termination, all granted but unvested stock options
and all unvested restricted stock shall be forfeited and be null and void and
the Employee shall have no further entitlement to Base Compensation, bonus,
stock options, or benefits from the Company following the effective date of such
termination.

 

(e)  Change in Control. Upon the occurrence of a Change in Control (as
hereinafter defined), the Employee shall have the right to terminate this
Agreement within 30 days of the occurrence of such Change in
Control; provided, however, that if requested to do so by the Company or the
acquiror of the business of the Company in such Change of Control, the Employee
shall provide consulting services to the Company or such acquiror, as
applicable, for transition purposes for a period of up to six months following
the effective date of such Change in Control and his termination of this
Agreement, and the Company or such acquiror shall pay consulting fees to the
Employee for such six month period in an amount equal to the compensation he
would have otherwise received under this Agreement had it been in effect for
such six month period. Upon the termination of this Agreement by either party
within 30 days of the occurrence of a Change in Control (other than a
termination by the Company for Cause during such period, in which event the
provisions of Section 7(b) shall apply), the Employee shall be entitled to
receive one year of Base Compensation in one lump sum within five business days
after the effective date of such termination and reimbursement of any COBRA
premium payments made by the Employee during such one-year period provided the
Employee executes a Separation Agreement and General Release Agreement that is
satisfactory to the Company and upon receipt of a COBRA billing statement,
subject to withholding for applicable taxes and other amounts, and all granted
but unvested stock options and all unvested restricted stock held by the
Employee shall immediately vest; provided, however, that if the Company or the
acquiror described above requests Employee to provide the consulting services
described above, then the one year of Base Compensation that is payable in one
lump sum shall become due and payable in one lump sum upon the expiration of
such consulting period, and shall not be payable if the Employee does not render
such consulting services. For purposes of this Agreement, a “Change in Control”
of the Company shall be deemed to have occurred in the event that: (i)
individuals who, as of the date hereof, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Board shall be
considered as though such individual was a member of the Board as of the date
hereof; (ii) the Company shall have been sold by either (A) a sale of all or
substantially all its assets, or (B) a merger or consolidation, other than any
merger or consolidation pursuant to which the Company acquires another entity,
or (C) a tender offer, whether solicited or unsolicited; or (iii) any party,
other than the Company, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of voting securities of the Company representing 50% or more of the
total voting power of all the then-outstanding voting securities of the Company.

 



 6 

 

 

(f)  Return of Payments and Cancellation of Benefits. In the event that the
Employee fails to comply with any of his obligations under this Agreement,
including, without limitation, the covenants contained in Section 5 hereof, or
it is determined that the Employee engaged in conduct which would constitute
cause for termination as set forth in 7(b) of this Agreement, the Employee shall
repay to the Company any payments received by the Company in respect of the one
year Base Compensation required to be paid pursuant to Section 7(c) or Section
7(e) hereof as of the date of such failure to comply, the Company’s obligation
to provide the remainder, if any, of such one year Base Compensation shall
terminate and be null and void as of such date, and the Employee will have no
further rights in or to such amounts and benefits.

 

(g) Cooperation.  Following the expiration and/or termination of this Agreement
for any reason, Employee shall provide his reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during Employee’s employment hereunder;
provided the Company shall reimburse Employee for Employee’s reasonable costs
and expenses incurred in connection therewith and such cooperation shall not
unreasonably burden Employee or unreasonably interfere with any subsequent
employment that Employee may undertake.

 

8.Parachute Payments.

 

(a)       Notwithstanding any other provisions of this Agreement or any other
Company plan, arrangement or agreement (“Company Arrangement”), in the event
that any payment or benefit by the Company or otherwise to or for the benefit of
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 7 above, being hereinafter
referred to as the “Total Payments”), would be subject (in whole or in part) to
the excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then the Total Payments shall be
reduced (but not below zero) to the minimum extent necessary to avoid the
imposition of the Excise Tax on the Total Payments. Any such reduction shall be
made by the Company in its sole discretion consistent with the requirements of
Section 409A of the Code (“Section 409A”).

 

(b)       Any determination required under this Section 8, including whether any
payments or benefits are parachute payments, shall be made by the Company in its
sole discretion. The Employee shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 8. The Company’s determinations shall be final
and binding on the Company and the Employee.

 

(c)       In the event it is later determined that to implement the objective
and intent of this Section 8, (i) a greater reduction in the Total Payments
should have been made, the excess amount shall be returned promptly by Employee
to the Company or (ii) a lesser reduction in the Total Payments should have been
made, the excess amount shall be paid or provided promptly by the Company to
Employee, except to the extent the Company reasonably determines would result in
imposition of an excise tax under Section 409A.

 

 7 

 



 

  9. Miscellaneous.

 

(a)  Survival. The provisions of Sections 4, 5, 6, 7, 8 and 9 shall survive the
termination of this Agreement.

 

(b)  Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.

 

(c)  Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.

 

(d)  Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.

 

(e)  Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.

 

(f)  Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered, sent by electronic mail or facsimile
transmission provided the receiving party has a compatible device or confirms
receipt thereof (which forms of notice shall be deemed delivered upon confirmed
transmission or confirmation of receipt), or when mailed in any United States
post office enclosed in a registered or certified postage prepaid envelope and
addressed to the addresses set forth below, or to such other address as any
party may specify by notice to the other party; provided, however, that any
notice of change of address shall be effective only upon receipt.

 

If to the Company:

 

Clarus Corporation

2084 East 3900 South

Salt Lake City, Utah 84124

Facsimile: (801) 278-5544

Email: wbkanders@kanders.com

Attention: Warren B. Kanders

 

With a copy to:

 

Kane Kessler, P.C.

666 Third Avenue, 23rd Floor

New York, New York 10017

Facsimile: (212) 245-3009

Email: rlawrence@kanekessler.com

Attention: Robert L. Lawrence, Esq.

 

 



 8 

 

 

If to the Employee:

 

Aaron Kuehne

Address:

Email:



 

 

 

(g)  Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 

(h)  Jurisdiction; Venue. This Agreement shall be subject to the non-exclusive
jurisdiction of the federal courts or state courts of the State of Delaware,
County of New Castle, for the purpose of resolving any disputes among them
relating to this Agreement or the transactions contemplated by this Agreement
and waive any objections on the grounds of forum non conveniens or otherwise.
The parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question. The prevailing
party in any proceeding instituted in connection with this Agreement shall be
entitled to an award of its/his reasonable attorneys’ fees and costs.

 

(i)  Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.

 

(j)  Counterparts. This Agreement may be executed in any number of counterparts
(and by facsimile or other electronic signature), but all counterparts will
together constitute but one agreement.

 

(k)  Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and, except as provided herein, shall not be
deemed for the benefit of any other person or entity.

 

(l)   Headings and References. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.

 

(m)   Section 409A. 

 

(i)       General. The parties to this Agreement intend that the Agreement
complies with Section 409A, where applicable, and this Agreement shall be
interpreted in a manner consistent with that intention. Except as otherwise
permitted under Section 409A, no payment hereunder shall be accelerated or
deferred unless such acceleration or deferral would not result in additional tax
or interest pursuant to Section 409A.

 

(ii)       Separation from Service. Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Employee’s termination of
employment shall be payable only upon Employee’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”).

 

(iii)       Specified Employee. Notwithstanding anything in this Agreement to
the contrary, if Employee is deemed by the Company at the time of Employee’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Employee’s benefits
shall not be provided to Employee prior to the earlier of (A) the expiration of
the six (6)-month period measured from the date of Employee’s Separation from
Service with the Company or (B) the date of Employee’s death. Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Employee (or Employee’s estate or beneficiaries), and any remaining payments
due to Employee under this Agreement shall be paid as otherwise provided herein.

 



 9 

 

 

(iv)       Expense Reimbursements. To the extent that any reimbursements under
this Agreement are subject to Section 409A, any such reimbursements payable to
Employee shall be paid to Employee no later than December 31st of the year
following the year in which the expense was incurred; provided, that Employee
submits Employee’s reimbursement request promptly following the date the expense
is incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, other than medical
expenses referred to in Section 105(b) of the Code, and Employee’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(v)       Installments. Employee’s right to receive any installment payments
under this Agreement, including without limitation any continuation salary
payments that are payable on Company payroll dates, shall be treated as a right
to receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.

 

(vi)       Release. Notwithstanding anything to the contrary in this Agreement,
to the extent that any payments due under this Agreement as a result of
Employee’s termination of employment are subject to Employee’s execution and
delivery of a Separation Agreement and General Release Agreement (“Release”), in
any case where Employee’s date of termination and Release Expiration Date (as
defined below) fall in two separate taxable years, any payments required to be
made to Employee that are conditioned on the Release and are treated as
nonqualified deferred compensation for purposes of Section 409A shall be made in
the later taxable year. For purposes hereof, “Release Expiration Date” shall
mean the date that is twenty-one (21) days following the date upon which the
Company timely delivers the Release to Employee, or, in the event that
Employee’s termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement as a result of Employee’s termination of employment are delayed
pursuant to this Section 9(m)(v), such amounts shall be paid in a lump sum on
the first payroll period to occur in the subsequent taxable year.

 

(n)  Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback policy as
required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.

 

(o)  Participation of the Parties. The parties hereto acknowledge and agree that
(i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.

 

 

[SIGNATURE PAGE FOLLOWS]



 



 10 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

Clarus Corporation

 

 

By: /s/ Warren B. Kanders

Name: Warren B. Kanders
Title: Executive Chairman

Employee

 

 

/s/ Aaron Kuehne

Aaron Kuehne

 

(Signature Page to Employment Agreement of Aaron Kuehne)



 

 

 

 